Title: From George Washington to John Hancock, 21 July 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge Camp July 21t 1775 5 oClock. P.M.

Since closing the Letters which accompany this I have received an Account of the Destruction of the Light House, a Copy of which I have the Honour to inclose & of again assuring you that I am with great Respect, Sir Your most Obed. Hbble Serv.

Go: Washington


P.S. I have also received a more authentick Account of the Loss of the Enemy in the late Battle than any yet receivd. Doctr Winship who lodg’d in the same House with an Officer of the Marines assures me they had exactly 1043 killed & wounded, of whom 300 fell on the Field or died within a few Hours. Many of the wounded are since dead.


G. W——n
